Citation Nr: 0107485	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  91-56 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to April 
1962.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 1996 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

The record shows that the veteran claimed entitlement to a 
total rating by reason of individual unemployability due to 
service connected disabilities in April 1996.  The claim was 
denied by the RO in May 1996 and the veteran appealed.  
During the pendency of the appeal, the veterans submitted an 
additional claim for compensation benefits.  This claim, 
which was received by the RO in April 1997, was for a right 
arm disorder as a result of treatment that the veteran had 
received at a VA facility in November 1996.  The RO scheduled 
an examination, which was conducted in November 1997, and 
requested that the medical records of the treatment at issue 
from the VA Medical Center, Biloxi, Mississippi be obtained.  
However, the claim was never adjudicated and remains pending 
before the RO.  Meeks v. Brown, 5 Vet. App. 284 (1994); 
Hanson v. Brown, 9 Vet. App. 29 (1996).  

The claim for compensation benefits for a right arm disorder 
under the provisions of 38 U.S.C.A. § 1151 is intertwined 
with the claim for entitlement to a total rating by reason of 
individual unemployability due to service connected 
disabilities.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Given these circumstances, the Board finds that it must be 
adjudicated prior to appellate action on the issue of a total 
rating.  

Service connection is currently in effect for 
costochondritis, left side, with fracture of the 7th rib and 
compression neurapraxia of the 6th, 7th, and 8th intercostal 
nerves, evaluated as 20 percent disabling, status post 
incisional scar, left chest wall, evaluated as 10 percent 
disabling.  The Board finds that a current and 
contemporaneous examination of these disabilities is in 
order.  Service connection is also in effect for old 
granulomatous disease, rated as non-compensable.  

In addition, it is noted that here has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  It is requested that the RO obtain 
all current VA treatment records.

2.  A VA examination should be conducted 
by a neurologist in order to determine 
the nature and severity of the service 
connected costochondritis, left side, 
with fracture of the 7th rib and 
compression neurapraxia of the 6th, 7th, 
and 8th intercostal nerves, evaluated as 
20 percent disabling, and the incisional 
scar, left chest wall.  All testing 
deemed necessary should be performed.  
The claims folder and a copy of this 
Remand are to be made available to the 
examiner in conjunction with the 
examination.  

It is requested that the examiner obtain 
a detailed occupational history. It is 
also requested that the examiner render 
an opinion as to the impact the service-
connected disabilities have on the 
veteran's employability.  

3.  The RO should adjudicate the issue of 
compensation benefits for a right arm 
disorder under the provisions of 
38 U.S.C.A. § 1151.  If the benefit 
sought is not granted the appellant and 
his representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
regard to these claims of entitlement to 
service connection.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5.  Following the re-adjudication of the 
issue in appellate status, if the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate consideration.  The appellant need take no 
action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




